Title: To James Madison from Constantin-François Volney, 28 April 1805
From: Volney, Constantin-François
To: Madison, James


Letter not found. 28 April 1805. Offered for sale in the American Art Association Catalogue, Frederick B. McGuire Collection (26 Feb. 1917), item 156, where it is described as being in French, thanking JM for a pamphlet on Louisiana sent to Volney, and mentioning Robert Fulton. Translated extract reads: “I had the honor to address you a copy (2 vol 8 vo) by Mr. Lee of Bordeaux on the shore. It is to such judges as you, Sir, that it belongs to pronounce upon this work—and it will be with the same opinion that I shall await the rank it takes among the Libraries—in my opinion, a book more directed towards education than amusement and rather inspired by the desire of being useful—than applauded—Flattery pleases but truth only is a friend.” Volney sent JM a copy of his Tableau du climat et du sol des états-Unis d’Amérique. Suivi d’éclaircissemens sur la Floride, sur la colonie Française au Scioto, sur quelques colonies Canadiennes, et sur les sauvages (2 vols.; Paris, 1803).
